Citation Nr: 0521313	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for osteochondroma of 
the left hip, currently evaluated as 40 percent disabling.  

2.	Entitlement to a compensable rating for a scar of the left 
buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which confirmed and continued a 30 percent 
evaluation for the veteran's left hip disorder and 
established service connection for a scar of the left lateral 
buttock, rated noncompensable.  By rating decision dated in 
November 2004, the evaluation of the veteran's left hip 
disorder was increased to 40 percent disabling.  The veteran 
has continued his appeal.  The veteran appealed the initial 
evaluation assigned to his scar.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran testified at a hearing at the RO before a member 
of the Board in June 2005.  

The veteran's motion to advance the case on the docket of the 
Board was granted.  


FINDINGS OF FACT

1.	Osteochondroma of the left hip is currently manifested by 
left hip flexion from 0 to 72 degrees; extension from 0 to 18 
degrees; internal and external rotation from 0 to 20 degrees; 
abduction from 0 to 22 degrees; adduction from 0 to 20 
degrees; pain, without additional limitation of motion due to 
pain; guarding of the hip joint; and crepitus.  

2.	Tenderness of the left buttock scar was noted on 
examination by VA in March 2003, but the scar was found to be 
non-tender, non-adherent, non-ulcerative, and did not further 
limit function on examination by VA on June 28, 2004.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 40 percent for 
osteochondroma of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5255, 5252 (2004).  

2.	The criteria for a rating of 10 percent for a scar of the 
left buttock were met prior to June 28, 2004, but are 
currently not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in July 2002, prior to the 
March 2003 rating decision that gave rise to this appeal, 
which provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that is believed to 
pertain to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for osteochondroma of the left hip was 
established by rating decision dated in November 1946.  A 10 
percent evaluation was assigned at that time.  The evaluation 
was gradually increased over the years to the current 40 
percent level.  The current evaluation is based upon 
limitation of motion of the left hip, with an additional 10 
percent awarded for pain.  

An examination was conducted by VA in March 2003.  At that 
time, the veteran's history of surgery in service for the 
osteochondroma of the left hip was reviewed.  The veteran 
stated that he had had pain, weakness, stiffness, locking, 
instability and giving way since that time.  He had flare-ups 
with any increased activity.  He complained about pain 
interfering with his sleep when he rolled onto his left side.  
Range of motion of the left hip was flexion to 120 degrees, 
with normal being 125 degrees; extension to 20 degrees, with 
normal being 30 degrees; external rotation of 20 degrees, 
with normal being 60 degrees; internal rotation of 30 
degrees, with normal being 40 degrees; adduction to 10 
degrees, with normal being 25 and abduction of 20 degrees, 
with normal being 45 degrees.  He had normal sensation, but 
generalized weakness.  There was no atrophy of muscles of the 
surgical area.  He had pain with palpation and range of 
motion of the left hip.  It was noted that range of motion 
was conducted with consideration of pain, fatigue, weakness, 
lack of endurance, and incoordination.  An X-ray study showed 
a large osteochondroma of the lesser trochanter of the left 
femur.  The diagnosis was status post osteochondroma with 
surgery of the left hip, with increased pain and symptoms and 
history of degenerative joint disease.  

An examination was conducted by VA in June 2004.  At that 
time, the veteran reported stiffness and intermittent 
numbness in the hip and down the left thigh laterally.  It 
was noted that the veteran had tried physical therapy, but 
that this did not help.  Range of motion of the left hip was 
flexion from 0 to 71 degrees, extension from 0 to 18 degrees, 
internal rotation to 20 degrees, external rotation to 20 
degrees, abduction from 0 to 22 degrees, and adduction from 0 
to 20 degrees.  The veteran had no additional loss of range 
of motion due to pain, fatigue, or weakness.  The veteran 
reported lack of endurance following repetitive use.  There 
was pain and tenderness of the hip, with some guarding of 
movement.  There was no hip redness, but crepitus of the hip 
was noted.  The veteran had a limping gait due to left hip 
pain, he used a cane.  The diagnosis was osteochondroma of 
the left hip with history of degenerative joint disease of 
the left hip.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Extension of the thigh limited to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Code 5251.  

For limitation of flexion of the thigh to 10 degrees, a 40 
percent evaluation is warranted; flexion limited to 20 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5252.  

Limitation of abduction, where motion is lost beyond 10 
degrees, warrants a 20 percent evaluation; limitation of 
adduction warrants a 10 percent evaluation where the legs 
cannot be crossed; limitation of rotation warrants a 10 
percent rating where the affected leg cannot toe-out more 
than 15 degrees.  38 C.F.R. § 4.71a, Code 5253.  

For impairment of the femur, with malunion, a 30 percent 
evaluation is warranted for marked knee or hip disability; a 
20 percent rating is warranted with moderate knee or hip 
disability.  38 C.F.R. § 4.71a, Code 5255.  

The veteran's left hip disorder is manifested by limited 
flexion to 72 degrees, limited extension to 18 degrees, 
internal and external rotation limited to 20 degrees, 
abduction limited 22 degrees, adduction limited to 20 
degrees, pain, guarding of the hip joint, and crepitus.  The 
RO has assigned a 30 percent rating on the basis of 
limitation of flexion, with an additional 10 percent rating 
by reason of pain.   It is noted that, in rating 
musculoskeletal disabilities, 38 C.F.R. § 4.40 (regarding 
functional loss) must be considered apart from and in 
addition to the appropriate Diagnostic Codes in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  The Board finds that 
there is no basis upon which to assign a rating in excess of 
the current 40 percent under regular schedular criteria.  The 
veteran has not exhibited a flail joint, ankylosis, or 
nonunion of the femur, which could warrant a schedular rating 
in excess of 40 percent.  38 C.F.R. § 4.71a, Codes 5250, 
5254, and 5255. 

The veteran contends that separate ratings should be assigned 
for limited flexion, extension, adduction, abduction and 
rotation.  In cases where there is limited flexion and 
extension of the leg, separate ratings may be assigned.  See 
VAOPGCPREC 9-2004.  Review of the record shows that in each 
plane in which the veteran's leg motion is limited, that 
limitation of motion is noncompensable in degree.  Therefore 
even if a 10 percent rating were assigned for each plane, the 
combined rating would be the current 40 percent evaluation, 
but not a rating in excess of 40 percent.  38 C.F.R. § 4.25.  
Therefore, an increased rating on this basis is not 
warranted.  

The veteran has also contended that a separate evaluation 
should be assigned on the basis of arthritis of the hip 
joint.  It is noted that his current rating is based in large 
part on limitation of motion, the same criteria used in the 
evaluation of joint arthritis.  Where there is separate and 
distinct symptomatology of a single condition it should be 
separately rated.  Where the symptomatology of a condition is 
duplicative or overlapping with symptomatology of another 
condition, it may not receive a separate evaluation.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case the symptomatology is considered to be 
overlapping and a separate evaluation is not warranted.  

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's left hip disability, compared 
to similarly situated veterans, and the schedular 40 percent 
rating which has been assigned adequately compensates him for 
his related industrial impairment. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

Under these circumstances, a rating in excess of 40 percent 
is not warranted.  

Regarding the veteran's claim for a rating in excess of the 
current zero percent evaluation that has been assigned for 
the scar of the left buttock, it is noted that an examination 
was conducted by VA in March 2003.  At that time a 9 inch 
scar on the left lateral buttock was noted.  Tenderness to 
palpation was found as was hyperpigmentation.  

An examination was conducted by VA on June 28, 2004.  At that 
time, the scar of the left lateral buttock was noted.  There 
was no ulceration or skin breakdowns over the scar.  The scar 
was flat, nontender at this time, without adherence to 
underlying tissue or limitation of function caused by the 
scar.  

Superficial scars will be assigned a compensable evaluation 
(other than burn scars or disfiguring scars of the head, 
face, or neck) if they cover an area of 144 square inches 
(929 sq. cm.) or greater, are unstable, or painful on 
examination, or produce limitation of function of the body 
part which they affect.  38 C.F.R. § 4.118, Codes 7802, 7803, 
7804, and 7805 (2004).  

The veteran's scar was noted to be tender on examination by 
VA in March 2003.  Under the criteria outlined above, a 10 
percent rating was warranted at that time.  That rating 
should remain in effect until the June 28, 2004 examination 
that showed that the scar no longer remained tender.  To this 
extent, the benefit sought on appeal is allowed.  

Regarding the veteran's contention that a compensable 
evaluation should be assigned on the basis of disfigurement, 
it is noted that disfigurement ratings are made on the basis 
of scarring of the head, face, or neck.  38 C.F.R. § 4.118, 
Code 7800.  As the veteran's scar is not in this location, a 
compensable evaluation on this basis is not warranted.  




ORDER

A rating in excess of 40 percent for osteochondroma of the 
left hip is denied.  

A rating for a tender scar of the left buttock is granted 
until June 28, 2004, when a noncompensable evaluation is 
warranted.  To this extent, the appeal is granted subject to 
the controlling regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


